Title: To George Washington from John Lowrey, 7 April 1792
From: Lowrey, John
To: Washington, George



Sir,
Philadelphia April 7th 1792

I feal a degree of defidence, in troubling your Excellency—but beg that your impartial candor Will pardon the following observations.
When a requisition from the general government to Raise troops for the protection of our fronteer brethren At the westward, my fealings being effected with their Unhappy sittuation, felt that impulse to leave my Private walks of life and step forth agreeable to The requisitions afore cited, in the capasity of a Quarter Master, in the Jersey Battallean of levies—in which I endeavoured to discharg the duties of my station with fidelity to the publick and to the satisfaction of the Individuals of the Corps—but the Operations of the Campaign was in a degree unfortunate—by which my private business being deranged, and I still wishing to Contobute my exertion in another trial of the fortune of War—did on my return from the westward signify to the secretary at war my wishes to be appointed again in the troops to be raised for that purpose.

I therefore would wish to signify to your Excellency if you can conveniently indulge me with an appointment in said troops agreeable to the recommendations of those Gentlemen who solicited in my favour. I am your Excellencys most obedient and very humble servant

John Lowrey

